Citation Nr: 1330157	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for residual of a fractured distal phalanx of the left ring finger.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back disability.

4.  Entitlement to an increased initial evaluation for lumbago with small anular tear, L-3 through S-1 (low back disability), currently rated 10 percent disabling.

5.  Entitlement to a compensable initial evaluation for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from September 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for residual of a fractured distal phalanx of the left ring finger, left knee disability, to include as secondary to service-connected low back disability, and a higher initial evaluation for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder arthritis had its onset in service.  

2.  The Veteran's sleep apnea does not involve daytime hypersomnolence or required use of a CPAP.


CONCLUSIONS OF LAW

1.  Right shoulder arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  For the entire period on appeal, the criteria are not met for an initial compensable evaluation for obstructive sleep apnea.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code (DC) 6847 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Right Shoulder

Factual Background & Analysis

In this decision, the Board grants service connection for a right shoulder disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service treatment records starting in March 2007 reflect that there were some degenerative changes of the right acromioclavicular joint and the Veteran was assessed with osteoarthritis localized shoulder.  

The Veteran underwent a VA examination in February 2008.  He reported that he was evaluated for pain in the right shoulder during basic training in 2006.  He stated that he had increased pain in the right shoulder after carrying a heavy backpack while marching.  He denied a previous injury to the shoulders.  He denied any shoulder pain at time of examination.  Following physical examination, the examiner diagnosed right shoulder arthralgia, asymptomatic with no acute finding at time of examination, and not causing significant disabilities.  

Given that the Veteran was assessed with osteoarthritis of the right shoulder during service and that he has had right shoulder pain since discharge and was diagnosed as having right shoulder arthralgia, the evidence supports his claim and thus service connection for right shoulder arthritis is warranted.  

Sleep Apnea

VA's duties to notify and assist

The Veteran's sleep apnea claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran was provided the opportunity to present pertinent evidence.  The record contains post-service treatment records.  In February 2008 he was afforded a VA examination to determine the nature, extent and severity of his disability.  In this regard, the February 2008 sleep apnea examination report contains the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that the VA examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the February 2008 VA examination report to be sufficient and adequate for rating purposes.  Moreover, the Board observes that the Veteran has not reported that sleep apnea has worsened since the VA examination in February 2008.  As such, a remand is not required solely due to the passage of time since the February 2008 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensably (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

A May 2008 rating decision granted service connection for obstructive sleep apnea and assigned a noncompensable disability rating effective December 14, 2007.   

The Veteran underwent a VA examination in February 2008.  He stated that it was recommended that he should lose weight and follow up as needed.  He noted that CPAP was not recommended at that time.  He stated that the condition did not cause him to miss work or affect his activities of daily living.  Following physical examination, the examiner diagnosed sleep apnea, not causing significant disabilities, and minimal problem not requiring CPAP.  

On review of the pertinent evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for any time during the appeal.  There are no findings of documented persistent daytime hypersomnolence, required for the next higher 30 percent rating pursuant to Diagnostic Code 6847.  For example, the February 2008 VA examiner noted that there were minimal problems and no significant disabilities.  There also was not confirmation of use of a CPAP machine, as would warrant a still higher 50 percent rating.  For example, the February 2008 VA examiner noted that CPAP was not required.  Therefore, a noncompensable evaluation remains in order under DC 6847.

Due consideration has been given to staged ratings; however, a higher evaluation is not warranted for any portion of the time period covered by this claim.  

Extraschedular Consideration and TDIU 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's sleep apnea because the criteria relates specifically to the symptoms of the disability, e.g., whether it is diagnosed but asymptomatic, as is the case here, or productive of day-time hypersomnolence or requires use of a sleeping device, such as a CPAP machine.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  To date, he has not reported that he is unable to obtain or retain employment due to his sleep apnea.  As such, TDIU is not raised by the record.


ORDER

Service connection for a right shoulder arthritis is granted.

Entitlement to a compensable initial evaluation for obstructive sleep apnea is denied.  

REMAND

Service treatment records starting in March 2006 reflect that the Veteran was assessed with a fractured left fourth distal digit.  The Veteran underwent a VA examination in February 2008.  Following physical examination, the examiner diagnosed arthralgia at the fourth left distal phalanx.  The examiner made no findings as to whether a left ring finger disability is related to or had its onset in service.  In light of the these findings, the Board finds that he should be afforded an appropriate VA examination to determine whether it is at least as likely as not that he has a left ring finger disability that is related to or had its onset in service.

Service treatment records starting in January 2006 reflect that the Veteran was assessed with a left knee sprain.  The Veteran underwent a VA examination in February 2008.  Following physical examination, the examiner diagnosed left knee arthralgia.  The examiner made no findings as to whether a left knee disability is related to or had its onset in service, to include as secondary to the service-connected low back disability.  In light of the these findings and the Veteran's claim that a left knee disability is secondary to the service-connected low back disability, the Board finds that he should be afforded an appropriate VA examination to determine whether it is at least as likely as not that he has a left knee disability that is related to or had its onset in service or was caused or aggravated by his service-connected low back disability.

Additionally, the Board finds that, as the Veteran has not yet been notified pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of the secondary aspect of his left knee claim, such VCAA notice should be provided on remand.  38 C.F.R. § 3.310.

The Veteran's most recent VA low back examination was in February 2008.  In January 2010, the Veteran contended that a new VA examination would warrant a higher rating for his low back disability.  Given these assertions by the Veteran, a more contemporary VA examination is necessary to determine the extent and severity of the Veteran's service-connected low back disability.  See VAOPGCPREC 11-95 (although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee and left ring finger symptomatology, as well as the nature, extent and severity of his low back symptoms and the impact of his back disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Send the Veteran a VCAA letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which notifies him of the evidence necessary to substantiate the claim for service connection for a left knee disability as secondary to his service-connected low back disability.  See 38 C.F.R. § 3.310 (2013). 

3.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any left ring finger and left knee disability found to be present.  The examiner must acknowledge and discuss the Veteran's lay report as to the onset of his left ring finger and left knee problems and all necessary tests should be conducted.

After reviewing the claims file and relevant electronic treatment records and examining the Veteran, the examiner should opine as to the onset and etiology of any left ring finger and left knee disability found to be present. 

The examiner must opine as to whether it is at least as likely as not that any left ring finger disability found to be present is related to or had its onset in service, to include assessments of a fractured left fourth distal digit starting in March 2006.  

As to his left knee disability, the examiner must opine as to whether it is at least as likely as not that any left knee disability found to be present is related to or had its onset in service, to include assessments of a left knee sprain starting in January 2006.

The examiner must also state whether it is at least as likely as not that any current left knee disability was caused OR aggravated by the Veteran's service-connected low back disability.  If aggravation is found, the examiner must note the baseline level of severity of the left knee disability prior to aggravation by the service-connected low back disability.  

In offering these opinions, the examiner must comment on the Veteran's lay report as to the onset of his left ring finger and left knee disabilities and the in-service treatment for these conditions.

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

4.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  

After reviewing the claims file and relevant electronic treatment records and examining the Veteran, the examiner should identify all spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should express any functional loss from weakened movement, excess fatigability and incoordination in terms of additional degrees of limited motion of the Veteran's spine.  

In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems or any other neurological manifestations related to his low back disability.

All findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that expressly identifies all evidence considered.  After an opportunity to respond has been provided the Veteran and his representative, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


